The Colonial Trust Company filed its first and final account as trustee under a testamentary trust created by the last will of Elizabeth Paul, deceased. Exceptions were filed by Ora Cooper, Administratrix of the Estate of Flora Holmes Hunter, deceased, one of the remaindermen, to the decree which distributed to her participation certificates in a mortgage pool under the Fiduciaries Act of June 7, 1917, P. L. 447, section 49(e) 1. Upon dismissal of the exceptions by the Orphans' Court of Allegheny County, this appeal was taken.
The sole contention of appellant is that the investment by the trustee in 1928 in a mortgage investment fund or pool, composed entirely of first mortgages, is contrary to the directions of the testatrix's will, which provides: "I give and bequeath to the Colonial Trust Company of Pittsburgh, Pa., the sum of Twenty Thousand Dollars, in trust nevertheless, to invest and keep invested in First Mortgages on real estate, in the funded debt of the United States or of the State of Pennsylvania . . ." (Italics added). Dillon's Estate, 324 Pa. 252, is contrary to this argument of appellant, since there the will contained language of similar import and this court sanctioned the investment of the trustee in such fund or pool. That case rules this controversy.
Decree affirmed; appellant to pay the costs. *Page 193